Citation Nr: 1425630	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned a 30 percent initial rating for a psychiatric disability. 

This case was previously before the Board in June 2011, at which time the issues currently on appeal were remanded for additional development.  


FINDINGS OF FACT

1.  Since the June 5, 2001 effective date of the grant of service connection, the Veteran's service-connected acquired psychiatric disability most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Service connection is in effect for major depressive disorder, rated 30 percent.  The combined service-connected rating for compensation is 30 percent.  

3.  The Veteran's service-connected disability does not preclude finding or securing gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for a psychiatric disability, for the entire period on appeal, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the grant of TDIU are not met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated June 2001.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for a Psychiatric Disability

The Veteran seeks an increased rating for a service-connected psychiatric disability.  A May 2009 rating decision granted service connection for major depressive disorder, and assigned a 30 percent rating, effective June 5, 2001.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013). 

The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).

The evidence for consideration in this case includes VA examination reports, VA treatment records, a private opinion, and lay statements.  This appeal stems from the initial grant of service connection with a 30 percent rating.  The Veteran has not challenged the June 5, 2001 effective date for the grant of service connection, and therefore, the relevant question is the state of disability beginning in June 2001.  38 C.F.R. § 3.400 (2013).

The record shows that the Veteran began treatment for a psychiatric disability in service.  The first mention of psychiatric issues appeared again in 1980, when the Veteran reported being depressed and thinking about seeing a psychologist.  The Veteran's VA treatment records show that he was treated for a psychiatric disability in September 2000, about 30 years after service, with symptoms of depression.  In October 2001, the Veteran was diagnosed with major depressive disorder.  

VA mental health treatment records from 2000 to 2013 show that the Veteran reported being frustrated about his career, but unmotivated to find work; stated that he felt tired and depressed, and that he refused antidepressant medication at some points in time, but took them at other times and described them as being effective. The Veteran also reported minimal distress, as he was not bored and his wife's income was enough to support the household.  The Veteran also related that the lack of energy was due to his diabetes, and that he felt he needed to lose weight.  The Veteran was described by his mental health providers as casually but neatly groomed; alert, articulate, and oriented; cooperative; guarded at first, but open gradually; having depressed affect, but smiling at times and socially gracious; not exhibiting inappropriate behaviors; being relaxed at times, with no evidence or psychosis and good eye contact; as having intact judgment and insight; as having normal speech and coherent thought processes; and as denying suicidal, homicidal ideation, hallucinations, or obsessive or delusional thinking.  In February 2002, the Veteran's speech was somewhat circumstantial, and he appeared almost tearful and had trouble focusing.  The Veteran described mood swings to his providers, and said that he suspected having manic depression, but all of his providers stated that the Veteran actually experienced depression.  In 2011, the Veteran reported that he decided to return to work in a sales position and that his depression was controlled by his then-current medication, with no side effects to report.  In May 2013, the Veteran was described as being in partial remission.  In this time frame, the Veteran's GAF ranged from 40 to 60, with 60 being the most prevalent GAF.  Periods of more severe depression symptoms seemed to have been brought on by financial difficulties, health concerns, family problems, lack of employment, and damage to the home caused by hurricanes.  

Social Security Administration (SSA) records show that the Veteran was awarded disability for affective disorder and diabetes mellitus, beginning in June 2001.  The Veteran's wife made a statement to the SSA examiner in April 2012, which spoke to the Veteran's psychiatric disability.  She stated that the Veteran worked for many years, despite the depression, which kept getting worse, and that he was fired in 2000 for arguing with clients and management; that he had difficulty focusing and often left household projects unfinished; that he did not like being around others and had stopped socializing with friends; that he was polite, but had low tolerance for people; that he mainly stayed at home and was easily irritable; that he had lost interest in doing things, leaving her to do things on her own; that their marital relations were affected; that he had gained weight and went on tirades; and that she had taken over managing the household almost completely.  

A July 2013 formal finding of unavailability indicated that the decision granting SSA disability benefits could not be forwarded to VA, as the records had been destroyed.  Therefore, the Board cannot ascertain the rationale behind the grant of SSA benefits to the Veteran, including the basis of the grant or what rationale the SSA examiner used to grant the Veteran the benefits.  The Board can only presume that the examiner inspected the same mental health records available to the Board, which the Board has interpreted to show a mild-to-moderate psychiatric disability.  In any event, the Board observes that while SSA findings, in general, constitute probative evidence with respect to a service connection claim, they are not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

An April 2009 private medical opinion by a professional disability evaluator stated that, based on the Veteran's claims file, medical history, and an interview with the Veteran, the Veteran was 100 percent disabled.  The examiner noted that major depression was a severe disability by definition, and that the Veteran's ongoing symptoms reduced his functioning level to the point where he was 100 percent disabled.

A September 2013 VA examiner assigned the Veteran a GAF score of 55 to 60 and opined that the Veteran's psychiatric disability caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, that symptoms were controlled by medication.  The examiner noted that the Veteran was awarded Social Security Disability in 2000 for sleep apnea and depression; that he lived with his wife of 24 years; that they went out to eat, to the YMCA, and to sight-see often; and that he enjoyed researching on the internet, watching TV, going to theme parks, and meeting up with friends.  The examiner reported that the Veteran sold time shares and encyclopedias for years, and that he excelled at his career.

Upon examination, the Veteran was appropriately groomed and dressed; was oriented; maintained good eye contact; was calm and cooperative; developed rapport quickly; his speech was normal as to the rhythm, rate, and volume; no psychomotor agitation or retardation was observed; his mood was euthymic and affect was congruent with mood; he denied homicidal or suicidal ideation; his thought processes were linear, logical, and goal-oriented; his insight, judgment, and reasoning appeared intact; and there was no evidence of any perceptual disturbances, paranoia, or delusional thinking. 

The examiner stated that the Veteran met with a doctor two to three times a year for depression medication management; that he has not sought private mental health treatment in the past 10 years; and that the many medications he had tried achieved only partial remission of his symptoms.  The examiner noted that the Veteran reported feeling that his treatment was going very well, both the therapy and the medication; that he experienced depression and medical problems since 1966; that he felt neutral about the current medication he was taking; and that he was not interested in talk therapy.  The Veteran acknowledged feeling depressed.  The examiner noted that the Veteran woke up early daily; went to the gym; read newspapers; attended gym classes and walked; worked in the garden; and enjoyed evenings with his wife dining and watching TV.  The Veteran confirmed having a good appetite, gaining 20 pounds in the past year, and lacking physical intimacy with his wife.  The examiner stated that the Veteran was well versed in current events and on multiple topics of interest.  

The examiner noted that while the Veteran's treatment records from the past ten years showed GAF scores of 50 to 60, representing serious to moderate symptoms, such as flat affect, circumstantial speech, few friends, conflicts with others, suicidal ideation, severe obsessional rituals, frequent shoplifting.  The Veteran had experienced only some of those symptoms, and with varying severity and duration.  The examiner also noted that those GAF scores indicated possible problematic functioning, but were not indicative of total functional impairment.  The examiner noted that while the VA treatment records were in agreement that the Veteran experienced a depressive disorder, they varied regarding the impact of that disability on the Veteran's functioning, ranging from serious to moderate to the then-current partial remission.

The examiner stated that the Veteran denied suicidal or homicidal ideation; maintained meaningful relationships; had independent activities of daily living; and maintained educational and informative activities by reading and internet research.  The examiner stated that the Veteran could experience transient mild and expected reactions to psycho-social stressors, but that his mental condition did not rise to a level that resulted in total occupational, social, or interpersonal impairment of functioning. 

The Board finds that the Veteran is entitled to a disability rating of 30 percent, but not higher, for the psychiatric disability for the entire period on appeal since service connection was established.  The Veteran's psychiatric disability has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood and lack of motivation, occasional irritability, and occasional inability to focus.  

The Board acknowledges that the Veteran's GAF scores varied from 45 to 60 during the period on appeal.  While a score of 45 would indicate that the Veteran experienced serious symptoms, and a score of 60 that he experienced mild symptoms, the Board notes that the Veteran's symptoms overall resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Viewed as a whole, and because the GAF score is only one of the factors which are considered, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 30 percent disability rating.  Therefore, the 30 percent rating shall be assigned to the Veteran for the entire period on appeal.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination report, the private medical opinion, and the lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 30 disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is sufficient to warrant a 30 percent disability rating, even though all the specific symptoms listed for a 30 percent rating are not manifested.  The Board has particularly considered the endurance of the depressed mood in determining that a 30 percent rating is warranted for the entire period on appeal.  That symptom has been shown to be present during the entire period on appeal.

In addition, the Board acknowledges that an April 2009 private opinion found that the Veteran was 100 percent disabled.  The examiner who provided that opinion noted that it was based on the Veteran's claims file, medical history, and an interview with the Veteran.  The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent multiple VA and private examinations, and years of mental health treatment and medication management.  The VA examiner and the Veteran's VA treating physicians opined that while the Veteran had depression, his psychiatric disability was generally mild to moderate, and currently in partial remission.  The April 2009 private examiner, who is not shown to have treated the Veteran for any psychiatric disabilities, and only issued that one opinion, opined that the Veteran's depression was 100 percent disabling.  The Board finds that the evidence shows that the Veteran's depression and its symptoms are not 100 percent disabling under the VA criteria for rating disabilities.  The Veteran maintains social relationships, has a good marriage, maintains hobbies and interests, and had a successful sales career spanning many decades.  The Board finds that the private examiner's opinion regarding the Veteran's diagnosis has low probative value, as it does adequately account for the Veteran's extensive medical records documenting his symptoms over a long period of time, or for the treating physicians' assessments of the severity of the Veteran's psychiatric disability.  Nor does the opinion provide any evidence-based rationale for its conclusion.  The Board finds that the examiner's opinion is less persuasive.

Consideration has been given to assigning a higher rating during the period on appeal, or for any part of that period.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with reduced reliability and productivity during the period under consideration.  The Board notes that the Veteran did not show such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  At all the examinations and his mental health appointments, the Veteran's speech and thought patterns were normal; he was well-oriented, well-groomed, and neatly dressed; his behavior was appropriate; and he was able to function independently, appropriately and effectively.  He described having a good relationship with his wife, and stated that they went out frequently to dine, to the gym, to sightsee, and to spend time with friends.  While the Veteran reported feeling depressed and his wife reported that he was sometimes irritable, he did not experience periods of violence or anger demonstrating impaired judgment.  While the Veteran's wife stated that he preferred to be alone and that he was fired for arguing with customers and management, the Veteran himself reported that he had been able to hold jobs for decades, in which he was quite successful, and he did not report experiencing any work-related problems.  The Veteran denied suicidal ideation consistently, and never endorsed homicidal ideation, or any suicidal plan or intent.  Therefore, the Board finds that a higher rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his psychiatric disability.  Additionally, the Veteran was able to work successfully in sales for years before retiring, recently contemplated going back to work, and his symptoms have not been shown to have rendered him unemployable.  Therefore, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of any higher rating.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a psychiatric disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran asserts that he is permanently unemployable due to a service-connected psychiatric disability, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013). 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent securing or following a substantially gainful occupation.  If there is one service-connected disability, the disability must be rated at 60 percent or more.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

Service connection is in effect for a psychiatric disability, rated 30 percent.  The combined service-connected rating for compensation is 30 percent.  Therefore, the Veteran does not meet the percentage criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a).  

Before the Board can decide whether or not to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), it must be ascertained whether the Veteran's service-connected psychiatric disability renders him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has worked as an encyclopedia salesman and a time share salesman since separation from active service in 1970.  The Veteran has consistently reported that he excelled at his jobs, and that being a salesman was all that he knew how to do.  In 2001, the Veteran reported that he had not been highly productive for the past 10 or so years due to depression and lack of energy, the latter of which was partly due to his diabetes and obesity, and that his income varied over the years.  The Veteran related that he was no longer employed as an independent sales contractor because the market for lucrative time shares no longer existed, and that he knew that he needed to find another job.  In 2012, the Veteran's wife has reported that the Veteran was fired in 2000 for arguing with clients and the management, but the Veteran himself has stated that he was awarded SSA benefits in 2000 for sleep apnea and depression.  The Veteran's SSA records show that he was awarded disability benefits in 2002 for affective disorder and diabetes mellitus.  

Social Security Administration (SSA) records show that the Veteran was awarded disability for affective disorder and diabetes mellitus, beginning in June 2001.  The Veteran's wife made a statement to the SSA examiner in April 2012, which spoke to the Veteran's psychiatric disability.  She stated that the Veteran worked for many years, despite the depression, which kept getting worse; that he was fired in 2000 for arguing with clients and management; that he had difficulty focusing and often left household projects unfinished; that he did not like being around others and had stopped socializing with friends; that he was polite, but had low tolerance for people; that he mainly stayed at home and was easily irritable; that he had lost interest in doing things, leaving her to do things on her own; that their marital relations were affected; that he had gained weight and went on tirades; and that she had taken over managing the household almost completely.  

A July 2013 formal finding of unavailability indicated that the decision granting SSA disability benefits could not be forwarded to VA, as the records had been destroyed.  Therefore, the Board cannot ascertain the rationale behind the grant of SSI benefits to the Veteran, including what that grant was based on or what rationale the SSA examiner used to grant the Veteran the benefits.  In any event, the Board observes that while SSA findings, in general, constitute probative evidence with respect to a service connection claim, they are not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Veteran's claims file also contains an April 2009 private medical opinion by a professional disability evaluator who stated that, based on the Veteran's claims file, medical history, and an interview with the Veteran, the Veteran was 100 percent disabled.  The examiner noted that major depression was a severe disability by definition, and that the Veteran's ongoing symptoms reduced his functioning level to the point where he was 100 percent disabled.   

The Veteran has been provided a VA examination which has addressed the effects of his service-connected disability on employability.  The September 2013 VA examiner noted that the Veteran used to work as an encyclopedia and time share salesman, and that he appeared to lead an active lifestyle which included going out to dine often, going to theme parks, going sightseeing, going to the gym, meeting with friends, watching TV, and spending time doing internet research and working in the garden.  The Veteran reported that his mental health care and psychiatric medications were top notch, but that he saw no difference with the medication and was not interested in talk therapy.  

The September 2013 VA examiner stated that the April 2009 private medical finding of 100 percent total impairment did not fit with the 10-plus year history of treatment and observations by VA doctors, and that it was unclear what records were reviewed by the examiner.  The examiner stated that the Veteran's primary mental health providers were in agreement that the Veteran experienced major depressive disorder, recurrent, mild, and that the Veteran has received some benefit from the treatment and that his psychiatric disability was in partial remission.

The examiner stated that the Veteran denied suicidal or homicidal ideation; maintained meaningful relationships; had independent activities of daily living; and maintained educational and informative activities via reading and internet research.  The examiner stated that the Veteran could experience transient mild and expected reactions to psycho-social stressors, but that his mental condition did not rise to a level that resulted in total occupational, social, or interpersonal impairment of functioning, and that sedentary occupational functioning that accommodated any physical and medical conditions was not precluded by the Veteran's psychiatric disability. 

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent multiple VA and private examinations, and years of mental health treatment and medication management.  The VA examiner and the Veteran's VA treating physicians opined that while the Veteran had depression, his psychiatric disability was generally mild to moderate, and currently in partial remission.  The April 2009 private examiner, who is not shown to have treated the Veteran for any psychiatric disabilities, and only issued the one opinion, opined that the Veteran's depression was 100 percent disabling.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's depression and its symptoms are 100 percent disabling.  The Veteran maintains social relationships, has a good marriage, maintains hobbies and interests, and had a successful sales career spanning many decades.  The Board finds that the private examiner's opinion regarding the Veteran's diagnosis has low probative value, as it does not adequately account for the Veteran's extensive medical records documenting his symptoms, or for the treating physicians' assessments of the severity of the Veteran's psychiatric disability.  Nor does the opinion provide any evidence-based rationale for its conclusion.  The Board finds that the private physician's opinion is less persuasive than the VA examination and the records of ongoing VA treatment.

The September 2013 VA examiner opined that the Veteran was employable and could perform sedentary work.  An April 2009 private examiner opined that the Veteran was 100 percent disabled.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  

The Veteran's previous work experience appears to exclusively involve work in the sales industry.  The Veteran has been judged by a VA examiner as being able to perform sedentary employment, as he can still perform the functions necessary for such employment, despite his mild psychiatric disability.  According to the evidence of record, the Veteran has a college degree.  There is indication in the record that the Veteran has the training, education, and experience that would render him able to obtain and maintain sedentary employment, and that he would be able to complete the training necessary for such employment, despite the effects of the service-connected psychiatric disability.  
The Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  That finding is based on the September 2013 VA examiner's opinion that the Veteran's service-connected psychiatric disability did not render him unable to secure and maintain substantially gainful employment, which the Veteran indeed maintained, quite successfully, for many decades after separation from service in 1970, and the supporting evidence of ongoing treatment.  The Board finds that opinion persuasive, and that the Veteran's education, work experience, and employment history, when combined with his psychiatric disability symptoms, do not preclude securing or following a substantially gainful occupation.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2013).






ORDER

Entitlement to an initial rating greater than 30 percent for a psychiatric disability is denied.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


